internal_revenue_service number release date index number ---------------------- ----------------------------------------------- ------------------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-115680-11 date june legend x state dear ---------------- ----------------------------------------------- ------ ---------------- ------------- this letter responds to a letter from your authorized representative dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x through affiliated operating limited_partnerships limited_liability companies or disregarded entities will earn income from providing services to customers engaged in the exploration for and the development and production of oil and natural_gas specifically x will earn income from the supply transportation and storage of fractionation fluid and other fluids for oil and natural_gas wells including any associated fractionation fluid heating services x will also earn income from the subsequent removal treatment and disposal of fracturing flowback and produced water including as part of its fluid handling services the provision of frac tanks and transportation services fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow to this end x will supply and provide transportation and tank storage services with respect to production fluid appropriate for the fracturing process to operators of oil_and_gas wells as well as superheater services whereby fracturing fluid is pre-heated prior to it being pumped into the well x will also remove store and transport flowback plr-115680-11 generated in the fracturing process as well as naturally occurring produced water contained in the geological formation from which the oil_and_gas is produced x will treat the flowback and produced water so that it can be reused in a fracturing process or be disposed of consistent with environmental regulations x will also provide fluids for use in drilling muds used in the drilling of oil_and_gas wells and casing cement used in oil_and_gas wellbores finally as part of the extraction and production of oil and natural_gas x expects to provide hot oiler services whereby heating units are used to remove paraffin from drilling equipment and to provide heat-based produced water separation services at crude_oil stock tanks at a producer’s well site x will charge its customers fees for the provision of fractionation fluid including fees for the provision of fracturing fluid superheater services in certain of the geographic areas in which x operates and other fluids necessary for the drilling and completion of oil and natural_gas wells which fees may include tank storage and transportation components x will also charge its customers fees for the removal treatment and disposal of flowback and produced water which fees may include tank storage and transportation components in addition x earns income from fees paid to provide hot oiler services during and after the extraction and production of oil and natural_gas sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation section sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership's gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource based solely on the facts submitted and representations made we conclude that x’s gross_income from the supply transportation and storage of fractionation fluid and other fluids for oil and natural_gas wells including any associated fractionation fluid heating services and from the removal treatment and disposal of fracturing flowback and plr-115680-11 produced water including the provision of frac tanks and transportation services is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
